Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing First Energy Corp. 76 South Main Street Exhibit 5(a)-1 Akron, Ohio 44305 September 19, 2008 FirstEnergy Corp. 76 South Main Street Akron, Ohio 44308 Re: FirstEnergy Corp., Registration Statement on Form S-3 Dear Ladies and Gentlemen: I am Associate General Counsel of FirstEnergy Corp., an Ohio corporation ( FirstEnergy ). This opinion is furnished to you in connection with the Registration Statement on Form S-3, as may be amended from time to time (the  Registration Statement ), filed on September 19, 2008 by FirstEnergy and several other registrants named therein with the Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the  Act ). The Registration Statement relates to, among other things, the offering and sale from time to time, as set forth in the Registration Statement, the form of prospectus relating to FirstEnergy contained therein (the  Prospectus ) and one or more supplements to the Prospectus (each, a  Prospectus Supplement ), by FirstEnergy of an unspecified number or amount and aggregate initial offering price of securities (the  Securities ) consisting of (a) shares of FirstEnergys common stock, par value $0.10 per share (the  Common
